The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
  
 	Claims 1, 3-6, 8, 10-13, and 16-25 are allowed. 
Claims 2, 7, 9, and 14-15 have been canceled. 
Claims 16-25 have been added.
This action/allowance is in response to Applicant's claim amendments and remarks filed on 02/08/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Stacey (20160374017) para [0053] the size of the excess information bits field varies the signal extension.   field also vary in size. bits field increases the signal extension field also increase because additional bits are being transmitted from thereby requiring a receiving processor to spend additional time processing the additional bits. [0060] 3 or more SE bits may be used in HE-SIG-B for the whole PPDU. A first bit indicates whether there is a SE in the PPDU, and the other two bits, or a second bit and a third bit, may indicate the SE duration.
BHARADWAJ et al.20160302199 para [0068] the device transmit an indication of the length of the frame extension in a signal field (e.g., an HE-SIGB field) of the frame. [0071] the AP determine a bandwidth and transmission data rate for the STA to use in transmitting to the AP, a value of a for the transmission by the STA, a frame 
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “a signal extension (SE) field is located behind a last OFDM symbol of the data field. An indication information indicates whether a second apparatus needs to subtract 1 from a quantity M1 of OFDM symbols calculated by the second apparatus; a first value of the indication information instructs the second apparatus to keep a value of M1 unchanged, and a second value of the 

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 3, 8 and 10 mutatis mutandis. Accordingly, claims 4-6, 11-13, and 16-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471